DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
Response to Amendment
Applicant’s amendments filed 08/21/2020 to claims 1 and 11 are acknowledged by the Examiner. Claims 3, 6-10 and 19 have been or remain cancelled. No new claims have been added
Thus, claims 1-2, 4-5, and 14-18 are further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/21/2020, with respect to the Claims, Specification, and Drawings have been fully considered and are persuasive.  The objections of the Claims, Specification, and Drawings have been withdrawn. 
Applicant’s arguments, see Remarks, filed 08/21/2020, with respect to the 112 rejection of claim 15 regarding the antecedent basis issue has been fully considered and are persuasive. Thus, the 112 rejection for the claim has been withdrawn. However, the Applicant has not addressed the additional 112b-indefinite type issue as presented in the last action, thus the 112b rejection has been re-incorporated below. Furthermore, the 112b-antecendent basis rejection of claim 16 was not addressed nor corrected and is also being re-incorporated into this action below.
In the Remarks filed 08/21/2020, the Applicant argues the 102 rejection of claim 1 based on the prior art of Adamson. The Applicant argues that the limitation of “the second crosspiece 
In section VIII of the Remarks filed 08/21/2020, the Applicant argues that the prior art of record which were used to meet the claim limitations are non-analogous and thus, the teachings are not obvious. The prior art of Abramson, Thomas, Gale, and Bagheri all teach walkers or walking aids. The Applicant argues that these devices of the prior art is not within the field of endeavor directed toward spinal decompression, is not pertinent to the problem the instant invention is aiming to resolve- enabling the user to control the amount of tension placed on his spine during decompression treatment- and does not solve the common problem of providing spinal decompression in a heads-up position. In response to applicant's argument that the mentioned prior art is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner asserts that the structure of a walker or walking aid of the prior art is analogous because it is known to one of ordinary skill in the art and evidenced by misterbackpain (see attached NPL) that walking aids get the weight off of one’s spine by allowing the user’s arms to carry the weight as this prevents the bones, discs, and muscles in a user’s back from putting pressure against the sciatic nerve, thus ‘decompressing’ the spine (see pages 4-6). Thus, the 
Regarding the general arguments against the prior art rejections of claim set 11 and its dependent claims, the prior art of record does not specifically teach the crosspieces to be permanently fixed by weld as similarly argued in claim 1. Thus, the claim limitation requires further interpretation or new art teaching considering the amendment. The dependent claims will also be re-interpreted and re-examined based on the interpretation of the prior art as presented to address amended claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it recites the limitation “such that moving both the diagonal leg of the top portion of the first crosspiece and the diagonal leg of the top portion of the second crosspiece away from the pivot point causes the distance between the first arm and second arm to increase” in lines 8-11. This limitation is indefinite as it is unclear how the first and second crosspieces can be moved away from each other causing a distance between the first and second arm to increase, if in parent claim 11 “the first and second crosspieces are permanently fixed together so that the crosspieces cannot move relative to each other”.
Claim 16 recites the limitations "the pivot point" in line 5, “the distance between the first arm and the horizontal foot…” in lines 5-6, and “the distance between the second arm and the horizontal foot…” in lines 11-12.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 4729395) in view of Liles (US 20150328079 A1).
Regarding claim 1, Adamson discloses a spinal decompression device (walking aid to help a handicapped person, title, abstract; wherein the walking aid is capable of decompressing the spine) comprising: a.    a first crosspiece having a top and a bottom (upright member 1 has a top end and a lower end, Fig 1, [col 2 lines 37-43]); b.    a second crosspiece having a top and a bottom (upright member 2 has a top end and a lower end, Fig 1, col 2 lines 37-43), the second crosspiece fixed to the first crosspiece so that the 
	Abramson does not specifically disclose wherein the second crosspiece is permanently fixed to the first crosspiece by weld. Liles teaches an analogous device (Abstract, Title, Figure 1- walker 10) wherein an analogous second crosspiece (Figure 9- either of legs 20) is permanently fixed to an analogous second crosspiece (Figure 9- cross member 30) by weld ([0054]- “In one embodiment, the cross member 30 may be welded at each end, to secure it to the first and second front legs.”, wherein it is understood that welding allows for permanent fixation of the member to either of the legs), providing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second crosspiece of Abramson to be specifically permanently fixed to teach other by weld as taught by Liles as specifically welding the crosspieces to each other provides additional securement and suggests permanent fixation of the rigid crosspieces to each other to create a stronger structure (Liles- [0054]).
Regarding claim 2, Adamson as modified by Liles teaches the invention as applied to claim 1 above. Adamson further discloses wherein the first and second arms are configured at a height above the ground such that, when the arms are snug in the user’s armpits, the user can touch his feet to the ground to control how much of his body weight is supported by the first and second arm (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Adamson which is capable of being used as claimed if one so desires to do so, the handles 5, 4 located at the top ends of both the upright members 1, 2 are vertically adjustable on the upright members 1, 2 thus allowing the height of the device to be raised, as such the device could be raised such that a user’s armpits could rest on the handles 5, 4, allowing the user to touch his feet to the ground to control how much of his body weight is supported by the upright members 1, 2, Fig 1, [col 2 lines 37-44]; see MPEP 2114 for reference regarding intended use).
Regarding claim 4, Adamson as modified by Liles teaches the invention as applied to claim 1 above. Adamson as modified by Liles further teaches a width retention mechanism between the first and second crosspieces (two centrally hinged bracing members 16, 17 hold the upright members 1, 2 in their operative “X” configuration, Fig 1, [col 2 lines 51-53]; see claim 1 discussion above- welding as taught by Liles is also .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 4729395) in view of Liles (US 20150328079 A1), in further view of Thomas (US 20150136190 A1).
Regarding claim 5, Adamson as modified by Liles teaches the invention as applied to claim 1 above. Adamson further discloses one or more wheels (the frame may be provided with wheels or rollers to aid maneuverability, [col 2 lines 3-5]). 
Adamson as modified by Liles does not explicitly teach one or more first wheels attached to the bottom of the first crosspiece and one or more second wheels attached to the bottom of the second crosspiece. Thomas teaches an analogous device (adjustable walking frame, title, abstract) having an analogous first crosspiece (the walking frame has a pair of beam assemblies pivotally mounted around a center of the pair of beam assemblies about a pivot axis, each of the beam assemblies comprises a upper beam 103 and a lower beam 105, the first lower beam 105 has a foot 110 and a second end 104 extending away from the foot 110, Figs 1 and 9, p. [0037-0039]) and an analogous second crosspiece (the second lower beam 105 has a foot 110 and a second end 104 extending away from the foot 110, Figs 1 and 9, p. [0037-0039]), wherein one or more first wheels attached to the analogous bottom of the analogous first crosspiece (wheel member 802 is mounted at open position 900 on the second end 104 of the first lower beam 105, Figs 1 and 7-9, p. [0037-0039, 0062-0063, 0067]) and one or more second wheels attached to the analogous bottom of the analogous second crosspiece (wheel member 802 is mounted at open position 900 on the second end 104 of the second lower beam 105, Figs 1 and 7-9, p. [0037-0039, 0062-0063, 0067]) providing the user the ability the to push the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels as taught by Adamson as modified by Liles to be one or more first wheels attached to the bottom of the first crosspiece and one or more second wheels attached to the bottom of the second crosspiece as taught by Thomas in order to provide the user the ability the to push the adjustable walking frame instead of lifting it thus allowing for ease of mobility (Thomas, p. [0037]).
Claims 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 20070163633 A1) in view of Liles (US 20150328079 A1), and in further in view of Fitzwater (US 10391018 B1).
Regarding claim 11 Gale discloses a spinal decompression device (highly collapsible ambulatory assistive walker apparatus, title, abstract) comprising:
a.    a Z-shaped first crosspiece (first front cross brace 510 is Z-shaped as shown by the solid line in annotated Figure 13 below, Figs 11, 13, 15, 8A, p. [0099-0101]) having a top (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]), a middle (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]) and a bottom portion (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A,  p. [0099-0101, 0086]);

    PNG
    media_image1.png
    727
    437
    media_image1.png
    Greyscale

b.    a Z-shaped second crosspiece (second front cross brace 560 is Z-shaped as shown by the dotted line in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101]) having a top (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]), a middle (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]) and a bottom portion (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]);

    PNG
    media_image2.png
    727
    437
    media_image2.png
    Greyscale

c.    wherein the middle portion of the first crosspiece and the middle portion of the second crosspiece are fixed together so that crosspieces cannot move relative to each other (central hinge joint 300 may be provided as a locking hinge joint, wherein the central hinge joint locks in the open position, thereby rendering the walker apparatus more rigid and secure when in the open position, Fig 8A, p. [0121, 0025]; as such the Examiner has interpreted first front cross brace 510 is fixed to second front cross brace 560 when in the locked position and thus cannot rotate towards or away from first front cross brace 510);
d.    a first arm extending horizontally from the top portion of the first crosspiece (handlebar assembly 730 extends horizontally from the “top portion” of the first cross brace 510 via first front support leg elongated member 102, Fig 2, p. [0099, 0136, 0086]);

h.    a first foot extending from the bottom portion of the first crosspiece (lower end 154 of second front support leg elongate member 152 extends from the “bottom portion” of the first cross brace 510 via front coupling 163, Figs 2, 8A, 11, 13, p. [0071-0072, 0086, 0093-0094, 0099]); and
	i.    a second foot extending from the bottom portion of the second crosspiece (lower end 104 of second front support leg elongate member 102 extends from the “bottom portion” of the second cross brace 560 via front coupling 113, Figs 2, 8A, 11, 13, p. [0071-0072, 0086, 0093-0094, 0099]).
	Gale does not specifically disclose the wherein the middle portion of the first crosspiece and the middle portion of the second crosspiece are specifically permanently fixed together by weld. Liles teaches an analogous device (Abstract, Title, Figure 1- walker 10) wherein an analogous second crosspiece (Figure 9- either of legs 20) is permanently fixed to an analogous second crosspiece (Figure 9- cross member 30) by weld ([0054]- “In one embodiment, the cross member 30 may be welded at each end, to secure it to the first and second front legs.”, wherein it is understood that welding allows for permanent fixation of the member to either of the legs), providing additional securement and suggests permanent fixation of the rigid crosspieces to each other which is understood to create a stronger structure (Liles- [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the middle portions of the first and second crosspieces of Abramson to be specifically permanently fixed to teach other by weld as taught by Liles because specifically welding the crosspieces to each other provides additional 
	Gales as modified Liles does not teach a first arm pad connected to the first arm and a second arm pad connected to the second arm.
	Fitzwater teaches an analogous device (Abstract, Title, Figure 1- walker 100) wherein a first arm pad (Figure 1- armpit cushion assembly 103A) is connected to the analogous first arm (Figure 1- frame of walker 100 attached below the armpit cushion assembly 103A) and a second arm pad (Figure 1- armpit cushion assembly 103B) is connected to the analogous second arm (Figure 1- frame of walker 100 attached below armpit cushion assembly 103B) thus providing comfort, function and a soft interface for the user’s arm such that blood circulation is not interfered with when the device is in use (Fitzwater- [Col 5, lines 10-20]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second arms as taught by Gale to include a first arm pad connected to the first arm and a second arm pad connected to the second arm as taught by Fitzwater in order to provide functionality, comfort, and a soft interface to the user’s arms when using the device (Fitzwater- [Col 5, lines 10-20]).
	Regarding claim 12, Gale as modified by Liles and Fitzwater teaches the invention as applied to claim 11 above. Gale as modified by Liles and Fitzwater further teaches wherein the first and second arms are configured at a height above the ground such that, when the arms are snug in a user’s armpits, the user can touch his feet to the ground to control how much of his body weight is supported by the first and second arms (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Gale which is capable of being used as claimed if one so desires to do so, the handlebar assemblies 730, 780 are located at the top ends of both the front support members 102, 152 and are height adjustable on 
	Regarding claim 14, Gale as modified by Liles and Fitzwater teaches the invention as applied to claim 11 above. Gale further discloses wherein:
	a.    the top portion of the first crosspiece (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (upper end 512 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 512 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 511 of first cross brace 510 is curved and therefore when the apparatus is opened or closed the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	b.    the top portion of the second crosspiece (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (upper end 562 of second cross brace 560 is vertical as it extends in an upward vertical direction, such that the top of the upper end 562 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 562 is vertical as 
	c.    the middle portion of the first crosspiece (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 519 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 519 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 519 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 514 of first cross brace 510 extends diagonally, see annotated Fig 13 below, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]);
	d.    the middle portion of the second crosspiece (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 569 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 569 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 569 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 564 of second cross brace 560 extends diagonally, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	e.    the bottom portion of the first crosspiece (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 above, p. 
	f.    the bottom portion of the second crosspiece (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower end 566 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower end 566 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 566 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 567 of second front brace 560 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13, p. [0086, 0099-0101]).

    PNG
    media_image3.png
    742
    610
    media_image3.png
    Greyscale

Regarding claim 15, Gale as modified by Liles and Fitzwater teaches the invention as applied to claim 11 above. Gale further discloses wherein:
a. 	the diagonal leg of the top portion of the first crosspiece is mated to the diagonal leg of the middle portion of the first crosspiece (upper bend 511 of first cross brace 510 is connected to central pivot connection region 514 of first cross brace 510, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); and 
b.	the diagonal leg of the top portion of the second crosspiece is mated to the diagonal leg of the middle portion of the second crosspiece (upper bend 561 of second cross brace 560 is connected to central pivot connection region 564 of second cross brace 560, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); a pivot point (pivot connection 518), and a distance between the first arm and the second arm (inherent distance between handlebar assemblies 730, 780). 
respective slidably engaged upper support 107A-D at a selectable elevation above the walking surface, 104, for a particular user's height and each of the adjustable side brace support members) and wherein the top portion (Figure 1- upper support 107C) of a second crosspiece (Figure 1- upper support 107C coupled with lower receiver tube 106C forms a second crosspiece) is mated to and movable relative to a middle portion of the of the second crosspiece (Figure 1- upper support 107C is shown to be mated to an upper portion of the lower received tube 106A wherein internal locking pins 199C [not labeled] area of the lower tube 106C is understood to be a middle portion of the indicated crosspiece, [Col 6, lines 43-50]), providing selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]). A person of ordinary skill would recognize that the specific indicated diagonal legs of the top portions of both first and second crosspieces and the indicated diagonal slidably connected in a similar manner as the crosspiece portions of Fitzwater as taught, wherein slidably moving the diagonal portions upwards and away from the pivot point of Gale would cause the distance between the arms to increase as the indicated diagonal portions are already positioned to be extending away from each other. Thus, the claim limitations are met as discussed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagonal leg of the top portion of the first piece relative to the diagonal leg of the middle portion of the first crosspiece and the diagonal leg of the top portion of the second crosspiece relative to the diagonal leg of the middle portion of the second crosspiece as indicated by the device of Gale as modified by Liles and Fitzwater to be slidably mated and movable as taught specifically by Fitzwater such that moving both the diagonal leg of the top portion of the first crosspiece and diagonal leg of the top portion of the second crosspiece away from a pivot point of the specific device of Gale would result in a increase in the distance between the arms as instantly claimed and discussed above. Having specific slidably movable relative portions of a crosspiece allows selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]).
Regarding claim 16, Gale as modified by Liles and Fitzwater teaches the invention as applied to claim 11 above. Gale further discloses wherein:
a.  the vertical leg of the middle portion of the first crosspiece is mated relative to the vertical leg of the bottom portion of the first crosspiece (lower bend 519 of first cross brace 510 is connected to lower end 516 of first cross brace 510, see annotated Fig 13 in claim 14 above, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]), the pivot point (pivot connection 518), and a distance between the first arm and the horizontal foot of the bottom 
b.  the vertical leg of the middle portion of the second crosspiece is mated relative to the vertical leg of the bottom portion of the second crosspiece (lower bend 569 of second cross brace 560 is connected to lower end 566 of second cross brace 560, see annotated Fig 13 in claim 14 above, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]), the pivot point, and a distance between the second arm and the horizontal foot of the bottom portion of the second crosspiece (inherent distance between handlebar assembly 780 and indicated horizontal foot of the bottom portion of the second crosspiece as shown above in annotated Figure 13 of claim 14).
As modified, Gale as modified by Liles and Fitzwater does not teach the mentioned structures to be movable relative to each other as instantly claimed, such that moving the vertical leg of the bottom portion of the first crosspiece away from the pivot point increases the distance between the first arm and the horizontal foot of the bottom portion of the first crosspiece and also such that moving the vertical leg of the bottom portion of the second crosspiece away from the pivot point increases the distance between the second arm and the horizontal foot of the bottom portion of the second crosspiece. Fitzwater specifically teaches an analogous device (Abstract, Figure 1- walker 100) wherein portions (Figure 1- upper support 107A and lower receiver tube 106A) of a first crosspiece (Figure 1- upper support 107A coupled with lower receiver tube 106A forms a first crosspiece) is mated to and movable relative to each other (Figure 1- upper support 107A is shown to be mated to an upper portion of the lower received tube 106A, [Col 6, lines 43-50]- “Each of the four upper supports, 107A-D, is inserted into and slidably engaged with a respective lower support tube, 106A-D. Each of the internal locking pins, 199A-H, are engaged in a respective lower support tube, 106A-D, and operate to lock the respective slidably engaged upper support 107A-D at a selectable elevation above the walking surface, 104, for a particular user's height and each of the adjustable side brace support members) and wherein portions (Figure 1- upper support 107C and lower receiver tube 106C) of a second crosspiece ( Figure 1- upper support 107C coupled with lower receiver tube 106C forms a second crosspiece) is mated to and movable relative to a middle portion of the of the second crosspiece (Figure 1- upper support 107C is shown to be mated to an upper portion of the lower received tube 106A, [Col 6, lines 43-50]- discusses portions to be slidably mated), providing selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]). A person of ordinary skill would recognize that the specific indicated and instantly claimed vertical legs of the first and second crosspieces disclosed specifically by Gale may be movable or slidably connected in a similar manner as the crosspiece portions of Fitzwater as taught, wherein slidably moving the vertical legs of the bottom portions of each respective crosspiece downwards and away from the pivot point of Gale would cause the distance between the indicated arms to increase as the indicated vertical legs are already positioned to be extending away from each other. Thus, the claim limitations are met as discussed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective vertical legs of the middle and bottom portions of the first and second crosspieces of the device of Gale as modified by Liles and Fitzwater to be slidably mated and movable relative to each other as taught specifically by Fitzwater such that moving the vertical legs of each respective bottom portion of the crosspieces away from a pivot point of the specific device of Gale results in an increase in the instantly claimed distance between the relative arms and horizontal foot of each crosspiece as further discussed above. Having specific slidably movable relative portions of a crosspiece allows selectable elevation above the walking surface such that the walker 
Regarding claim 17, Gale as modified by Liles and Fitzwater teaches the invention as applied to claim 11 above. Gale as modified by Liles and Fitzwater further teaches a width retention mechanism between the first and second crosspieces (central hinge joint 300 provides structural support to the apparatus, defines the separation distance between the front support leg assemblies 100, 150 and the front cross braces 510, 560, and rigidly holds the support leg assemblies and front cross braces at that separation distance when the apparatus is in the open position Figs 2 and 8A, p. [0084-0086, 0120-0121]; see claim 11 discussion above- welding as taught by Liles is also interpreted to be a width retention mechanism when applied to the crosspieces of Gales as taught above as the applied welding permanently retains the width between the crosspieces).
Regarding claim 18, Gale as modified by Liles and Fitzwater teaches the invention as applied to claim 11 above. Gale further discloses one or more first wheels attached to the bottom of the first crosspiece (wheel assembly 760 is attached to the “bottom portion” of the first front cross brace 510 via lower end 154 of second front support leg elongated member 152, Fig 2, p. [0135, 0086, 0093-0094, 0099-0101]) and one or more second wheels attached to the bottom of the second crosspiece (wheel assembly 710 is attached to the “bottom portion” of the second front cross brace 560 via lower end 104 of second front support leg elongated member 102, Fig 2, p. [0135, 0086, 0093-0094, 0099-0101]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mosher (US 20160296792 A1)- decompression device with telescoping crosspieces.
Urso (US 5224924 A)- decompression device with telescoping arms.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 8, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786